EXHIBIT 10.3

Execution Version

GUARANTY

GUARANTY, dated as of March 31, 2011, by each of the Guarantors (as defined
below) in favor of Barclays Bank PLC, as administrative agent and collateral
agent (in such capacities, together with any successor in such capacities, the
“Administrative Agent”) for the benefit of each Lender, each L/C Issuer and each
other holder of an Obligation (as each such term is defined in the Credit
Agreement referred to below) (each, a “Guarantied Party” and, collectively, the
“Guarantied Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of March 31, 2011 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined herein have the meanings given to them in the Credit Agreement), among
Jarden Corporation, a Delaware corporation (the “US Borrower”), Jarden Lux
Holdings S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 152.067, having
a share capital of EUR 35,000, Jarden Lux S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand Duchy of Luxembourg, having its registered office at 560A, rue de Neudorf,
L-2220 Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 152.079, having a share capital of EUR 17,500 and Jarden Lux
Finco S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of the Grand Duchy of Luxembourg, having
its registered office at 560A, rue de Neudorf, L-2220 Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 152.080, having
a share capital of EUR 12,500 (collectively, the “Luxembourg Borrower” and,
together with the US Borrower, the “Borrowers”), the Lenders and L/C Issuers
party thereto from time to time, and the Administrative Agent have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

WHEREAS, each entity listed on Schedule A hereto and each other entity that
becomes a party hereto pursuant to Section 24 (Additional Guarantors) (the “US
Borrower Guarantors”) shall guarantee the Obligations of the US Borrower as set
forth herein;

WHEREAS, each US Borrower Guarantor is a direct or indirect Subsidiary of the US
Borrower;

WHEREAS, the US Borrower Guarantors and Jarden Corporation (collectively, the
“Luxembourg Borrower Guarantors”) shall guarantee the Obligations of the
Luxembourg Borrower as set forth herein. References herein to the “Guarantors”
shall mean, collectively, the US Borrower Guarantors and the Luxembourg Borrower
Guarantors;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrowers under the Credit
Agreement; and



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

WHEREAS, a condition precedent to the obligation of the Lenders and the L/C
Issuers to make their respective extensions of credit to the Borrowers under the
Credit Agreement is that the Guarantors shall have executed and delivered this
Guaranty for the benefit of the Guarantied Parties;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1 Guaranty

(a) To induce the Lenders to make the Loans and the L/C Issuers to issue Letters
of Credit to the US Borrower, each US Borrower Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, of all the Obligations of the US
Borrower, whether or not from time to time reduced or extinguished or hereafter
increased or incurred, whether or not recovery may be or hereafter may become
barred by any statute of limitations, whether or not enforceable as against the
US Borrower, whether now or hereafter existing, and whether due or to become
due, including principal, interest (including interest at the contract rate
applicable upon default accrued or accruing after the commencement of any
proceeding under any Debtor Relief Laws, whether or not such interest is an
allowed claim in such proceeding), fees and costs of collection. This Guaranty
constitutes a guaranty of payment and not of collection.

(b) Each US Borrower Guarantor further agrees that, if (i) any payment made by
US Borrower or any other person and applied to the Obligations of the US
Borrower is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or (ii) the proceeds of Collateral are required to be returned by any
Guarantied Party to the US Borrower, its estate, trustee, receiver or any other
party, including any US Borrower Guarantor, under any bankruptcy law, equitable
cause or any other Law, then, to the extent of such payment or repayment, any
such US Borrower Guarantor’s liability hereunder (and any Lien or other
Collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, this Guaranty shall have been cancelled or surrendered (and if any
Lien or other Collateral securing such US Borrower Guarantor’s liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), this Guaranty (and such Lien or other Collateral), to the extent
permitted by Law, shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such US Borrower Guarantor in respect of
the amount of such payment (or any Lien or other Collateral securing such
obligation).

(c) To induce the Lenders to make the Multicurrency Revolving Loans to the
Luxembourg Borrower, each Luxembourg Borrower Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, of all the Obligations of the
Luxembourg Borrower, whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, whether or not enforceable as
against the

 

2



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

Luxembourg Borrower, whether now or hereafter existing, and whether due or to
become due, including principal, interest (including interest at the contract
rate applicable upon default accrued or accruing after the commencement of any
proceeding under any Debtor Relief Laws, whether or not such interest is an
allowed claim in such proceeding), fees and costs of collection. This Guaranty
constitutes a guaranty of payment and not of collection.

(d) Each Luxembourg Borrower Guarantor further agrees that, if (i) any payment
made by Luxembourg Borrower or any other person and applied to the Obligations
of the Luxembourg Borrower is at any time annulled, avoided, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or (ii) the proceeds of Collateral are
required to be returned by any Guarantied Party to the Luxembourg Borrower, its
estate, trustee, receiver or any other party, including any Luxembourg Borrower
Guarantor, under any bankruptcy law, equitable cause or any other Law, then, to
the extent of such payment or repayment, any such Luxembourg Borrower
Guarantor’s liability hereunder (and any Lien or other Collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, this Guaranty
shall have been cancelled or surrendered (and if any Lien or other Collateral
securing such Luxembourg Borrower Guarantor’s liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or other Collateral), to the extent permitted by Law,
shall be reinstated in full force and effect, and such prior cancellation or
surrender shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Luxembourg Borrower Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).

Section 2 Limitation of Guaranty

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable Law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of title 11 of the United States Code (“the Bankruptcy
Code”) or any applicable provisions of comparable state Law (collectively,
“Fraudulent Transfer Laws”), in each case after giving effect (a) to all other
liabilities of such Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Guarantor in respect of intercompany Indebtedness to the Borrowers to
the extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder) and (b) to the value as assets of such
Guarantor (as determined under the applicable provisions of such Fraudulent
Transfer Laws) of any rights to subrogation, contribution, reimbursement,
indemnity or similar rights held by such Guarantor pursuant to (i) applicable
Law, (ii) Section 3 (Contribution) of this Guaranty or (iii) any other
Contractual Obligations providing for an equitable allocation among such
Guarantor and other Subsidiaries or Affiliates of the Borrowers of obligations
arising under this Guaranty or other guaranties of the Obligations by such
parties.

Section 3 Contribution

(a) To the extent that any US Borrower Guarantor shall be required hereunder to
pay a portion of the US Borrower Obligations exceeding the greater of (i) the
amount of the economic benefit actually received by such US Borrower Guarantor
from the

 

3



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

Revolving Loans (including the Swing Line Loans), the Term Loan and the Letters
of Credit and (ii) the amount such US Borrower Guarantor would otherwise have
paid if such US Borrower Guarantor had paid the aggregate amount of the
Obligations of the US Borrower (excluding the amount thereof repaid by the US
Borrower) in the same proportion as such US Borrower Guarantor’s net worth at
the date enforcement is sought hereunder bears to the aggregate net worth of all
the US Borrower Guarantors at the date enforcement is sought hereunder, then
such US Borrower Guarantor shall be reimbursed by such other Guarantors for the
amount of such excess, pro rata, based on the respective net worths of such
other US Borrower Guarantors at the date enforcement hereunder is sought.

(b) To the extent that any Luxembourg Borrower Guarantor shall be required
hereunder to pay a portion of the Obligations of the Luxembourg Borrower
exceeding the greater of (i) the amount of the economic benefit actually
received by such Guarantor from the Multicurrency Revolving Loans and (ii) the
amount such Guarantor would otherwise have paid if such Luxembourg Borrower
Guarantor had paid the aggregate amount of the Obligations of the Luxembourg
Borrower (excluding the amount thereof repaid by the Luxembourg Borrower) in the
same proportion as such Luxembourg Borrower Guarantor’s net worth at the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Luxembourg Borrower Guarantors at the date enforcement is sought hereunder, then
such Luxembourg Borrower Guarantor shall be reimbursed by such other Luxembourg
Borrower Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Luxembourg Borrower Guarantors at the date
enforcement hereunder is sought.

Section 4 Authorization; Other Agreements

Subject to the terms of the Credit Agreement and the Pledge and Security
Agreement, the Guarantied Parties are hereby authorized, without notice to, or
demand upon, any Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of any Guarantor hereunder (which obligations shall remain absolute
and unconditional notwithstanding any such action or omission to act), from time
to time, to do each of the following:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by any Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by any Borrower and delivered to the
Guarantied Parties or any of them;

(c) accept partial payments on the Obligations;

(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;

 

4



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with any
Borrower or any other guarantor, maker or endorser;

(g) (I) apply to the Obligations of the US Borrower any payment or recovery
(x) from the US Borrower, from any other guarantor, maker or endorser of the
Obligations of the US Borrower or any part of them or (y) from any US Borrower
Guarantor in such order as provided herein, in each case whether such
Obligations are secured or unsecured or guaranteed or not guaranteed by others
and (II) apply to the Obligations of the Luxembourg Borrower any payment or
recovery (x) from the Luxembourg Borrower, from any other guarantor, maker or
endorser of Obligations of the Luxembourg Borrower or any part of them or
(y) from any Luxembourg Borrower Guarantor in such order as provided herein, in
each case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;

(h) (I) apply to the Obligations of the US Borrower any payment or recovery from
any Guarantor of the Obligations of the US Borrower or any sum realized from
security furnished by such US Borrower Guarantor upon its indebtedness or
obligations to the Guarantied Parties or any of them, in each case whether or
not such indebtedness or obligations relate to the Obligations of the US
Borrower and (II) apply to the Obligations of the Luxembourg Borrower any
payment or recovery from any Guarantor of the Obligations of the Luxembourg
Borrower or any sum realized from security furnished by such Luxembourg Borrower
Guarantor upon its indebtedness or obligations to the Guarantied Parties or any
of them, in each case whether or not such indebtedness or obligations relate to
the Obligations of the Luxembourg Borrower; and

(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

Section 5 Guaranty Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

(a) the invalidity or unenforceability of any of the obligations of the
applicable Borrowers under the Credit Agreement or any other Loan Document or
any other agreement or instrument relating thereto, or any security for, or
other guaranty of the Obligations

 

5



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

or any part of them, or the lack of perfection or continuing perfection or
failure of priority of any security for the Obligations or any part of them;

(b) the absence of any attempt to collect the Obligations or any part of them
from the applicable Borrower or other action to enforce the same;

(c) failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

(d) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code;

(e) any borrowing or grant of a Lien by any Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code;

(f) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;

(g) any use of cash collateral under Section 363 of the Bankruptcy Code;

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(i) any change in the corporate existence or structure of any Borrower;

(j) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(k) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any
Borrower, any Guarantor or any of the Borrowers’ other respective Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;

(l) failure by any Guarantied Party to file or enforce a claim against any
Borrower or its estate in any bankruptcy or insolvency case or proceeding;

(m) any action taken by any Guarantied Party if such action is authorized
hereby;

(n) any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property; or

(o) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.

 

6



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

Section 6 Waivers

(a) Each US Borrower Guarantor hereby waives diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations of the US Borrower
or any part of them, and any defense arising by reason of any disability or
other defense of the US Borrower. Each US Borrower Guarantor shall not, until
the Obligations of the US Borrower are irrevocably paid in full (subject to
Section 1(b)(Guaranty)) and the Aggregate Revolving Credit Commitments made with
respect to the Obligations of the US Borrower have been terminated, assert any
claim or counterclaim it may have against the US Borrower or set off any of its
obligations to the US Borrower against any obligations of the US Borrower to it.
In connection with the foregoing, each US Borrower Guarantor covenants that its
obligations hereunder shall not be discharged, except by complete performance.

(b) Each Luxembourg Borrower Guarantor hereby waives diligence, promptness,
presentment, demand for payment or performance and protest and notice of
protest, notice of acceptance and any other notice in respect of the Obligations
of the Luxembourg Borrower or any part of them, and any defense arising by
reason of any disability or other defense of any Luxembourg Borrower. Each
Luxembourg Borrower Guarantor shall not, until the Obligations of the Luxembourg
Borrower are irrevocably paid in full (subject to Section 1(d)(Guaranty)) and
the Aggregate Revolving Credit Commitments made with respect to the Obligations
of any Luxembourg Borrower have been terminated, assert any claim or
counterclaim it may have against any Luxembourg Borrower or set off any of its
obligations to any Luxembourg Borrower against any obligations of any such
Luxembourg Borrower to it. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except by
complete performance.

Section 7 Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the applicable Borrowers and any endorser and other
guarantor of all or any part of the Obligations of the applicable Borrowers, and
of all other circumstances bearing upon the risk of nonpayment of the
Obligations of the applicable Borrowers, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.

Section 8 Waiver of Subrogation and Contribution Rights

(a) Until the Obligations of the US Borrower have been irrevocably paid in full
(subject to Section 1(b) (Guaranty)) and the Aggregate Revolving Credit
Commitments made with respect to the Obligations of the US Borrower have been
terminated, the US Borrower Guarantors shall not enforce or otherwise exercise
any right of subrogation to any of the rights of the Guarantied Parties or any
part of such rights against the US Borrower or any right of

 

7



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

reimbursement or contribution or similar right against the US Borrower by reason
of this Guaranty or by any payment made by any US Borrower Guarantor in respect
of the Obligations of the US Borrower.

(b) Until the Obligations of the Luxembourg Borrower have been irrevocably paid
in full (subject to Section 1(d) (Guaranty)) and the Aggregate Revolving Credit
Commitments made with respect to the Obligations of the Luxembourg Borrower have
been terminated, the Luxembourg Borrower Guarantors shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guarantied Parties or any part of such rights against any Luxembourg Borrower or
any right of reimbursement or contribution or similar right against any
Luxembourg Borrower by reason of this Guaranty or by any payment made by any
Luxembourg Borrower Guarantor in respect of the Obligations of the Luxembourg
Borrower.

Section 9 Subordination

Each Guarantor hereby agrees that any Indebtedness of the applicable Borrower
now or hereafter owing to any Guarantor, whether heretofore, now or hereafter
created (the “Guarantor Subordinated Debt”), is hereby subordinated to all of
the Obligations of such Borrower and that, except as permitted under the Credit
Agreement, including Section 7.19 (Subordinated Indebtedness) or, if applicable,
Section 7.07 (Restricted Payments) of the Credit Agreement, the Guarantor
Subordinated Debt shall not be paid in whole or in part until the Obligations of
the applicable Borrowers have been paid in full and this Guaranty is terminated
and of no further force or effect. No Guarantor shall accept any payment of or
on account of any Guarantor Subordinated Debt at any time in contravention of
the foregoing. Upon the occurrence and during the continuance of an Event of
Default, the applicable Borrowers shall pay to the Administrative Agent any
payment of all or any part of the Guarantor Subordinated Debt and any amount so
paid to the Administrative Agent shall be applied to payment of the Obligations
of such Borrower as provided in Section 2.13(h) (Payments Generally) of the
Credit Agreement. Each payment on the Guarantor Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by such Guarantor as trustee for the Guarantied Parties and shall be paid over
to the Administrative Agent immediately on account of the Obligations of the
applicable Borrower, but without otherwise affecting in any manner such
Guarantor’s liability hereof. Each Guarantor agrees to file all claims against
the applicable Borrower in any bankruptcy or other proceeding in which the
filing of claims is required by Law in respect of any Guarantor Subordinated
Debt, and the Administrative Agent shall be entitled to all of such Guarantor’s
rights thereunder. If for any reason a Guarantor fails to file such claim at
least ten (10) Business Days prior to the last date on which such claim should
be filed, such Guarantor hereby irrevocably appoints the Administrative Agent as
its true and lawful attorney-in-fact and is hereby authorized to act as
attorney-in-fact in such Guarantor’s name to file such claim or, in the
Administrative Agent’s reasonable discretion, to assign such claim to and cause
proof of claim to be filed in the name of the Administrative Agent or its
nominee. In all such cases, whether in administration, bankruptcy or otherwise,
the Person or Persons authorized to pay such claim shall pay to the
Administrative Agent the full amount payable on the claim in the proceeding,
and, to the full extent necessary for that purpose, each Guarantor hereby
assigns to the Administrative Agent all of such Guarantor’s rights to any
payments or distributions to which such Guarantor otherwise would be entitled.
If the amount so paid is greater than such Guarantor’s liability hereunder, the
Administrative Agent promptly shall pay the excess amount to the party entitled
thereto.

Section 10 Default; Remedies

 

8



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

(a) The obligations of each US Borrower Guarantor hereunder are independent of
and separate from the US Borrower Obligations. Upon the occurrence and during
the continuance of any “Event of Default” as defined in the Credit Agreement
evidencing all or any part of the US Borrower Obligations, the Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any US Borrower Guarantor to collect and recover the full amount or any
portion of the US Borrower Obligations then due, without first proceeding
against the US Borrower or any other guarantor of the US Borrower Obligations,
or against any Collateral under the Loan Documents or joining the US Borrower or
any other guarantor in any proceeding against any US Borrower Guarantor. At any
time after maturity of the US Borrower Obligations, the Administrative Agent may
(unless the US Borrower Obligations have been irrevocably paid in full (subject
to Section 1(b) (Guaranty)), without notice to any US Borrower Guarantor and
regardless of the acceptance of any Collateral for the payment hereof,
appropriate and apply toward the payment of the US Borrower Obligations (a) any
indebtedness due or to become due from any Guarantied Party to such US Borrower
Guarantor and (b) any moneys, credits or other property belonging to such US
Borrower Guarantor at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates.

(b) The obligations of each Luxembourg Borrower Guarantor hereunder are
independent of and separate from the Luxembourg Borrower Obligations. Upon the
occurrence and during the continuance of any “Event of Default” as defined in
the Credit Agreement evidencing all or any part of the Luxembourg Borrower
Obligations, the Administrative Agent may, at its sole election, proceed
directly and at once, without notice, against any Luxembourg Borrower Guarantor
to collect and recover the full amount or any portion of the Luxembourg Borrower
Obligations then due, without first proceeding against the Luxembourg Borrower
or any other guarantor of the Luxembourg Borrower Obligations, or against any
Collateral under the Loan Documents or joining the Luxembourg Borrower or any
other guarantor in any proceeding against any Luxembourg Borrower Guarantor. At
any time after maturity of the Luxembourg Borrower Obligations, the
Administrative Agent may (unless the Luxembourg Borrower Obligations have been
irrevocably paid in full (subject to Section 1(d) (Guaranty)), without notice to
any Luxembourg Borrower Guarantor and regardless of the acceptance of any
Collateral for the payment hereof, appropriate and apply toward the payment of
the Luxembourg Borrower Obligations (a) any indebtedness due or to become due
from any Guarantied Party to such Luxembourg Borrower Guarantor and (b) any
moneys, credits or other property belonging to such Luxembourg Borrower
Guarantor at any time held by or coming into the possession of any Guarantied
Party or any of its respective Affiliates.

Section 11 Irrevocability

(a) This Guaranty shall be irrevocable as to the Obligations of the US Borrower
(or any part thereof) until the Commitments made with respect to the Obligations
of the US Borrower have been terminated and all monetary Obligations of the US
Borrower then outstanding have been irrevocably repaid in cash (or with respect
to L/C Obligations, cash collateralized on terms satisfactory to Administrative
Agent and the applicable L/C Issuers) (subject to Section 1(b) (Guaranty)), at
which time this Guaranty with respect to the Obligations of the US Borrower
shall automatically be cancelled. Upon such cancellation and at the written
request of any US Borrower Guarantor or its successors or assigns, and at the
cost and expense of such US Borrower Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty with respect to the Obligations of the US Borrower and such
instruments, documents or agreements as the US Borrower Guarantors deem

 

9



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

necessary or desirable to evidence the termination of this Guaranty with respect
to the Obligations of the US Borrower.

(b) This Guaranty shall be irrevocable as to the Obligations of the Luxembourg
Borrower (or any part thereof) until the Commitments made with respect to the
Obligations of the Luxembourg Borrower have been terminated and all monetary
Obligations of the Luxembourg Borrower then outstanding have been irrevocably
repaid in cash (subject to Section 1(d) (Guaranty)), at which time this Guaranty
with respect to the Obligations of the Luxembourg Borrower shall automatically
be cancelled. Upon such cancellation and at the written request of any
Luxembourg Borrower Guarantor or its successors or assigns, and at the cost and
expense of such Luxembourg Borrower Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty with respect to the Obligations of the Luxembourg Borrower and such
instruments, documents or agreements as the Luxembourg Borrower Guarantors deem
necessary or desirable to evidence the termination of this Guaranty with respect
to the Obligations of the Luxembourg Borrower.

Section 12 Setoff

(a) Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any US Borrower Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
all or any part of the Obligations of the US Borrower (a) any indebtedness due
or to become due from such Guarantied Party or Affiliate to such US Borrower
Guarantor and (b) any moneys, credits or other property belonging to such US
Borrower Guarantor, at any time held by, or coming into, the possession of such
Guarantied Party or Affiliate.

(b) Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Luxembourg Borrower Guarantor and regardless of the acceptance of any
security or collateral for the payment hereof, appropriate and apply toward the
payment of all or any part of the Obligations of the Luxembourg Borrower (a) any
indebtedness due or to become due from such Guarantied Party or Affiliate to
such Luxembourg Borrower Guarantor and (b) any moneys, credits or other property
belonging to such Luxembourg Borrower Guarantor, at any time held by, or coming
into, the possession of such Guarantied Party or Affiliate.

Section 13 No Marshalling

(a) Each US Borrower Guarantor consents and agrees that no Guarantied Party or
Person acting for or on behalf of any Guarantied Party shall be under any
obligation to marshal any assets in favor of any US Borrower Guarantor or
against or in payment of any or all of the Obligations of the US Borrower.

(b) Each Luxembourg Borrower Guarantor consents and agrees that no Guarantied
Party or Person acting for or on behalf of any Guarantied Party shall be under
any obligation to marshal any assets in favor of any Luxembourg Borrower
Guarantor or against or in payment of any or all of the Obligations of the
Luxembourg Borrower.

Section 14 Enforcement; Amendments; Waivers

 

10



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any provision of this Guaranty
shall be binding upon any Guarantied Party, except as expressly set forth in a
writing duly signed and delivered by the party making such modification or
waiver. Failure by any Guarantied Party at any time or times hereafter to
require strict performance by the applicable Borrower, any Guarantor, any other
guarantor of all or any part of the applicable Obligations or any other Person
of any provision, warranty, term or condition contained in any Loan Document now
or at any time hereafter executed by any such Persons and delivered to any
Guarantied Party shall not waive, affect or diminish any right of any Guarantied
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
any Guarantied Party, or its respective agents, officers or employees, unless
such waiver is contained in an instrument in writing, directed and delivered to
the applicable Borrowers or such Guarantor, as applicable, specifying such
waiver, and is signed by the party or parties necessary to give such waiver
under the Credit Agreement. No waiver of any Event of Default by any Guarantied
Party shall operate as a waiver of any other Event of Default or the same Event
of Default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the obligations of any Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by any Borrower to a Guarantied Party shall be
conclusive and binding on each Guarantor irrespective of whether such Guarantor
was a party to the suit or action in which such determination was made.

Section 15 Successors and Assigns

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors (other than a successor or assign of a Guarantor
pursuant to a Disposition of such Guarantor that is permitted under Section 7.05
(Dispositions) of the Credit Agreement and which such successor or assign is not
required to be Guarantor pursuant to the terms and conditions of the Credit
Agreement) and shall inure to the benefit of the Guarantied Parties and their
respective successors and assigns; all references herein to any Borrower and to
the Guarantors shall be deemed to include their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrowers shall
include their respective receivers, trustees and debtors-in-possession. All
references to the singular shall be deemed to include the plural where the
context so requires.

Section 16 Representations and Warranties; Covenants

Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by the applicable Borrowers in Article V
(Representations and Warranties) of the Credit Agreement are true and correct in
all material respects on each date as required by Section 4.02(b)(i) (Conditions
Precedent to Each Credit Extension) of the Credit Agreement and (b) agrees to
take, or refrain from taking, as the case may be, each action necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor.

 

11



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

Section 17 Governing Law

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

Section 18 Submission to Jurisdiction; Service of Process

(a) Any legal action or proceeding with respect to this Guaranty, and any other
Loan Document, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Guaranty, each Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

(b) Nothing contained in this Section 18 (Submission to Jurisdiction; Service of
Process) shall affect the right of the Administrative Agent or any other
Guarantied Party to serve process in any other manner permitted by Law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.

Section 19 Certain Terms

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.

Section 20 Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS GUARANTY AND ANY OTHER LOAN DOCUMENT.

Section 21 Appointment as Agent with Respect to Letters of Credit

Each US Borrower Guarantor hereby accepts its appointment to act as agent of the
US Borrowers with respect to Letters of Credit as provided in Section 2.04(n)
(Requests for Issuances of Letters of Credit by Guarantors) of the Credit
Agreement.

 

12



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

Section 22 Notices

Any notice or other communication herein required or permitted shall be given as
provided in Section 10.02 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the applicable Borrower.

Section 23 Severability

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Guaranty shall be prohibited by or invalid under such Law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

Section 24 Additional Guarantors

Each of the Guarantors agrees that, if, pursuant to Section 6.14 (New
Subsidiaries and Pledgors) of the Credit Agreement, the US Borrower shall be
required to cause any Subsidiary that is not a Guarantor to become a Guarantor
hereunder, or if for any reason the US Borrower desires any such Subsidiary to
become a Guarantor hereunder, such Subsidiary shall execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit A (Form of Guaranty Supplement) attached hereto and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the Closing Date.

Section 25 Collateral

Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties, and covenants that it shall not grant any Lien (other
than Permitted Liens) with respect to its Property in favor, or for the benefit,
of any Person other than the Administrative Agent, for the benefit of the
Secured Parties.

Section 26 Costs and Expenses

Each Guarantor agrees to pay or reimburse the Administrative Agent and each of
the other Guarantied Parties upon demand for all out-of-pocket costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent
and such other Guarantied Parties in enforcing this Guaranty or any security
therefor or exercising or enforcing any other right or remedy available in
connection herewith or therewith.

Section 27 Waiver of Consequential Damages

EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY LEGAL ACTION OR
PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.

 

13



--------------------------------------------------------------------------------

GUARANTY

JARDEN CORPORATION

 

Section 28 Entire Agreement

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and thereto and supersedes all prior understandings,
written and oral, relating to the subject matter hereof.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered as of the date first above written.

 

JARDEN CORPORATION By:  

  /s/ John E. Capps

  Name: John E. Capps  

Title:   Executive Vice President, General Counsel
      and Secretary

JARDEN CORPORATION GUARANTY



--------------------------------------------------------------------------------

ALLTRISTA PLASTICS LLC AMERICAN HOUSEHOLD, INC. AUSTRALIAN COLEMAN, INC. BICYCLE
HOLDING, INC. BRK BRANDS, INC. CC OUTLET, INC. THE COLEMAN COMPANY, INC. COLEMAN
INTERNATIONAL HOLDINGS, LLC COLEMAN WORLDWIDE CORPORATION FIRST ALERT, INC.
HEARTHMARK, LLC HOLMES MOTOR CORPORATION JARDEN ACQUISITION I, LLC JARDEN ZINC
PRODUCTS, LLC JT SPORTS LLC K2 INC. K-2 CORPORATION KANSAS ACQUISITION CORP.
L.A. SERVICES, INC. LASER ACQUISITION CORP. LEHIGH CONSUMER PRODUCTS LLC
LOEW-CORNELL, LLC MARKER VOLKL USA, INC. MARMOT MOUNTAIN, LLC MIKEN SPORTS, LLC
NIPPON COLEMAN, INC. OUTDOOR TECHNOLOGIES CORPORATION PENN FISHING TACKLE MFG.
CO. PURE FISHING, INC. QUOIN, LLC RAWLINGS SPORTING GOODS COMPANY, INC. SEA
STRIKER, LLC SHAKESPEARE COMPANY, LLC SHAKESPEARE CONDUCTIVE FIBERS, LLC SI II,
INC. SITCA CORPORATION SUNBEAM AMERICAS HOLDINGS, LLC SUNBEAM PRODUCTS, INC. THE
UNITED STATES PLAYING CARD COMPANY USPC HOLDING, INC. By:  

  /s/ John E. Capps

  Name: John E. Capps   Title: Vice President

JARDEN CORPORATION GUARANTY

 



--------------------------------------------------------------------------------

Accepted on behalf of the Guarantied Parties as of the date first above written

BARCLAYS BANK PLC

as Administrative Agent

By:  

  /s/ Craig J. Malloy

  Name: Craig J. Malloy   Title: Director

JARDEN CORPORATION GUARANTY

 